TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00069-CR


Natalie Jean Woody, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY

NO. 31210, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's counsel filed a motion asking that the time to file appellant's brief be
extended to September 7, 2004.  The brief has not been received.  The motion is dismissed. 
Appellant's counsel, Ms. Kimberly De La Garza, is ordered to tender a brief in this cause no later
than October 22, 2004.  No further extension of time will be granted.
It is ordered September 23, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish